DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 identifies the uniquely distinct feature of a piezoelectric cantilever diaphragm comprising a first diaphragm located at a center of the piezoelectric cantilever diaphragm and suspended above a back cavity, and a second diaphragm fixed to a substrate and provided around the first diaphragm, the second diaphragm comprising a fixed end fixed to one side of the substrate and a movable end close to one side of the first diaphragm and suspended above the back cavity, and each of the one or more elastically stretchable members connects the first diaphragm with the movable end in combination with all the disclosed limitations of claim 1.
The closest prior art, Chen et al. (US 9036838B2) discloses a dual-diaphragm acoustic transducer includes a substrate defining an opening, an inner diaphragm and an outer diaphragm concentrically mounted at one same side of the substrate corresponding to the opening of the substrate, and a plurality of elastic supporting members connected between the outer perimeter of the inner diaphragm and the inner perimeter of the outer diaphragm but fails to teach a piezoelectric cantilever diaphragm, the second diaphragm comprising a fixed end fixed to one side of the substrate; Grosh et al. (US 9055372B2) discloses a transducer comprising a plurality of adjacent, tapered cantilevered beams, each of the beams define a beam base, a beam tip, and a beam body disposed between the beam base and the beam tip with the beams arranged such that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday 7:00-3:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        9 March 2021